Name: COMMISSION REGULATION (EEC) No 2527/93 of 13 September 1993 re-establishing the levying of customs duties on products of categories 58 and 144 (order Nos 40.0580 and 40.140), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: leather and textile industries;  Asia and Oceania;  trade policy;  tariff policy
 Date Published: nan

 No L 232/14 Official Journal of the European Communities 15. 9. 93 COMMISSION REGULATION (EEC) No 2527/93 of 13 September 1993 re-establishing the levying of customs duties on products of categories 58 and 144 (order Nos 40.0580 and 40.140), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas, in respect of products of categories 58 and 144 (order Nos 40.0580 and 40.1140), originating in China, the relevant ceiling respectively amounts to 57 and 13 tonnes ; Whereas on 17 February 1993 imports of the products in question into the Community, originating in China, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to China, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended for 1993 by Regula ­ tion (EEC) No 3917/92 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II , in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 18 September 1993 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90 , shall be re-established in respect of the following products, imported into the Community and originating in China : Order No CN code Description 40.0580 58 5701 10 10 Carpets, carpeting and rugs, knotted (made up or (tonnes) 5701 10 91 not) 5701 10 93 5701 10 99 5701 90 10 5701 90 90 40.1140 114 5902 10 10 Woven fabrics and articles for technical uses (tonnes) 5902 10 90 5902 20 10 5902 20 90 5902 90 10 5902 90 90 5908 00 00 5909 00 10 5909 00 90 5910 00 00 (') OJ No L 370, 31 . 12. 1990, p. 39. (2) OJ No L 396, 31 . 12. 1992, p. 1 . 15. 9 . 93 No L 232/15Official Journal of the European Communities Order No Category(unit) CN code Description 40.1140 5911 10 00 (cont 'd) ex 5911 20 00 5911 31 11 5911 31 19 5911 31 90 5911 32 10 5911 32 90 5911 40 00 5911 90 10 5911 90 90 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 September 1993 . For the Commission Christiane SCRIVENER Member of the Commission